Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                      Nos. 3D20-1220 & 3D20-1302
                      Lower Tribunal No. F19-13935
                           ________________


                           The State of Florida,
                           Appellant/Appellee,

                                     vs.

                           Duane Lamar Jones,
                           Appellee/Appellant.


    Appeals from the Circuit Court for Miami-Dade County, Marisa Tinkler
Mendez, Judge.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellant/appellee.

      Carlos J. Martinez, Public Defender, and James A. Odell, Assistant
Public Defender, for appellee/appellant.

Before EMAS, SCALES and GORDO, JJ.

     EMAS, J.
      INTRODUCTION

      The State appeals a downward departure sentence imposed by the

trial court following defendant’s trial and conviction on the charges of

burglary of an occupied dwelling and violation of a domestic violence

injunction. The defendant cross-appeals, contending the trial court erred in

denying his motion for judgment of acquittal as to the burglary charge.

      We affirm without discussion the defendant’s cross-appeal and, for the

reasons that follow, we reverse the trial court’s downward departure

sentence.

      FACTS AND BACKGROUND

      The defendant was convicted in February 2020 following a trial, and

was originally scheduled to be sentenced on March 11, 2020. Under the

Criminal Punishment Code Scoresheet, Florida Rule of Criminal Procedure

3.992, the lowest permissible sentence for defendant was twenty-one

months’ state prison (and a statutory maximum of fifteen years’ state prison).

      However, after a delay in the sentencing date, and the onset of COVID-

19, the defendant sought a downward departure of two years’ community

control followed by three years’ probation, on the basis that “Mr. Jones

should not be sentenced to incarceration in order to prevent the spread of

COVID-19” and that “incarcerating Mr. Jones would endanger the health of



                                      2
corrections staff inmates, and Mr. Jones.” Defendant cited to statistics of the

World Health Organization regarding the global pandemic, as well as

statistics for the State of Florida showing that (at the time of the sentencing)

over 31,000 Floridians had tested positive for the virus, over 1000 in Florida

had died of COVID, and there were 11,000 confirmed cases and 300 deaths

in Miami-Dade County.

      Defendant further contended that because COVID-19 was “rampant in

the jail” and because jails across the country had become hotspots for the

spread of COVID-19, jail inmates were at greater risk to contract the virus.

Defendant also noted that there was in place a federal order directing that

the corrections officials provide adequate social distancing in Miami-Dade’s

local jails and provide evidence of the list of measures being taken to protect

vulnerable inmates who are over sixty years old or who have underlying

health conditions.

      Defendant was fifty years old at the time of sentencing, and the only

medical evidence—specific to defendant—presented in support of his

request for a downward departure sentence was the testimony of

defendant’s father that his son suffered from high blood pressure. No

medical testimony, documentation or other evidence was introduced in

support of this claim, and the defendant himself did not testify.



                                       3
      The trial court inquired if there was any other basis relied upon by

defendant to support his request for a downward departure sentence. 1

Defense counsel responded:

      No, nothing further. The bulk of our argument lies with the fact
      that there is a global pandemic, and putting him in an
      incarcerative setting would only further the spread of that virus.
      Not only put himself in danger, but all the other people in danger
      as well, at a time when there have been significant efforts to try
      to limit the capacity of people in incarcerative settings.

      The State countered that the existence of a pandemic (and the

potential for increased transmissibility within the confines of a jail or prison

setting) was by itself legally inadequate to support a downward departure.

The State suggested, as an alternative, deferring defendant’s surrender to a

date when the spread of COVID-19 did not present a heightened risk of

transmission. The State also contended that the father’s testimony about his

son’s high blood pressure was not competent substantial evidence to

support a downward departure sentence.

      Although the trial court did note the testimony of defendant’s father,

the trial court did not rely upon it as a basis for its downward departure



1
   The trial court expressly rejected the other two bases asserted by
defendant in support of his motion for downward departure: that defendant
lacked the capacity to understand the burglary statute, and the legislative
intent of the burglary statute. These are not at issue here.


                                       4
sentence, noting that the defendant’s age (less than sixty years old) did not

place him in a high risk category according the Centers for Disease Control

and Prevention and, more importantly, concluding: “What Defense did not

present to the Court, other than a verbal statement, I did not receive any

medical records or any evidence, again, other than the testimony of Mr.

Jones’ father, that Mr. Jones is in a high risk category of individuals that

might be more susceptible to contracting the virus.”

      Nevertheless, the trial court imposed a downward departure sentence

of two years’ community control followed by eight years’ probation,

articulating the following basis:

      So I wonder whether or not, because Mr. Jones has been under
      supervision of the Court over the past year, whether or not Mr.
      Jones—what would be an appropriate punishment for Mr.
      Jones... given the extent of illness that has permeated the jails
      and prison, what benefit it would serve to essentially punish Mr.
      Jones in that fashion....

      So for the following reasons, the Court is going to find that, given
      all of the circumstances presented, the fact that the Covid virus
      is so rampant, and continues to be so rampant in the county jail
      and in the prison, that I find that those circumstances do justify
      my departing downward from the sentencing guidelines.

      ANALYSIS AND DISCUSSION

      Section 921.0026, Florida Statutes (2013), entitled “Mitigating

Circumstances,” is part of Florida's Criminal Punishment Code.               It

establishes guidelines for imposing downward departure sentences, and

                                       5
provides a non-exhaustive list of circumstances under which a downward

departure may lawfully be imposed. This section provides in pertinent part:

      A downward departure from the lowest permissible sentence, as
      calculated according to the total sentence points pursuant to s.
      921.0024, is prohibited unless there are circumstances or factors
      that reasonably justify the downward departure. Mitigating
      factors to be considered include, but are not limited to, those
      listed in subsection (2). The imposition of a sentence below the
      lowest permissible sentence is subject to appellate review under
      chapter 924, but the extent of downward departure is not subject
      to appellate review.

§ 921.0026(1), Fla. Stat. (2013).

      Because the statutory list of mitigating circumstances is not exclusive,

Florida courts have held that a basis for downward departure will be upheld

if there is competent substantial evidence to support the stated basis, so long

as the purported basis for departure is consistent with legislative sentencing

policies and is not otherwise prohibited. State v. Hodges, 151 So. 3d 531

(Fla. 3d DCA 2014); State v. Bowman, 123 So. 3d 107 (Fla. 1st DCA 2013).

      Our Supreme Court has described the proper analysis to be engaged

in by a trial court considering a downward departure, and an appellate court’s

corresponding scope and standard of review of the trial court’s decision:

      A trial court's decision whether to depart from the guidelines is a
      two-part process. First, the court must determine whether it can
      depart, i.e., whether there is a valid legal ground and adequate
      factual support for that ground in the case pending before it (step
      1). . . . This aspect of the court's decision to depart is a mixed
      question of law and fact and will be sustained on review if the

                                      6
      court applied the right rule of law and if competent substantial
      evidence supports its ruling.

      Second, where the step 1 requirements are met, the trial court
      further must determine whether it should depart, i.e., whether
      departure is indeed the best sentencing option for the defendant
      in the pending case. In making this determination (step 2), the
      court must weigh the totality of the circumstances in the case,
      including aggravating and mitigating factors. This second aspect
      of the decision to depart is a judgment call within the sound
      discretion of the court and will be sustained on review absent an
      abuse of discretion.

Banks v. State, 732 So. 2d 1065 (Fla. 1999).

      The question presented is whether the articulated basis for the

downward departure is legally valid, is consistent with legislative sentencing

policies, and is supported by competent substantial evidence. See Hodges,

151 So. 3d at 534 (holding: “While a trial court may depart for a reason other

than those set forth in section 921.0026(2), it may only do so if the articulated

reason for departure is consistent with legislative sentencing policies and is

not otherwise prohibited”); State v. Cosby, 313 So. 3d 903, 905 (Fla. 2d DCA

2021) (noting that the reason for a departure sentence must be supported

by competent, substantial evidence, and must be consistent with legislative

sentencing policies and not otherwise prohibited); Bowman, 123 So. 3d at

109 (same).

      In State v. Saunders, 322 So. 3d 763, 767 (Fla. 2d DCA 2021), our

sister court considered whether the trial court properly imposed a downward

                                       7
departure sentence where the defendant asserted, as a basis, the

overcrowding of prisons in the midst of the COVID-19 pandemic. The trial

court, over State objection, imposed a departure sentence on that basis,

noting that despite the lack of evidence regarding the health and vulnerability

of the defendant: “I still think that we have to make every possible attempt to

get people out of the system, and my understanding is the jail is now facing

another overcrowding problem.” Id.

      The State appealed the sentence, and the Second District reversed,

holding the downward departure was improper for two reasons. First, the

trial court’s generalized concerns about jail or prison overcrowding could not

serve as a valid basis because it is inconsistent with legislative sentencing

policy “and no case law supports the court’s finding.” Id. at 766-67. See

also State v. Caride, 473 So. 2d 1362, 1363 (Fla. 3d DCA 1985) (“[T]hat the

prison system is already overcrowded, is not a valid justification for a

departure from the guidelines recommended range. This observation, even

if accurate, concerns a matter properly addressed by the legislative and

executive branches”).

      Second, the court held that Saunders failed to present competent

substantial evidence in support of his request for a departure sentence,

adding, “although the court inquired about whether Saunders had previously



                                      8
been released due to the pandemic, it is not clear whether the court based

its decision to impose downward departure sentences on the pandemic or

the more general [overcrowding] reasons articulated.” Saunders, 322 So.

3d at 767.

      Under either reasoning, the Saunders court found the evidence

inadequate:

      [T]here was no evidence—much less competent substantial
      evidence sufficient to establish a preponderance—supporting
      the court's statements. There was no evidence of jail
      overcrowding. While we applaud the trial court's appreciation for
      the seriousness of the pandemic, there was no evidence
      regarding the pandemic, the courts' response to the pandemic,
      or Saunders' health or vulnerability in relation to Covid-19.

Id.

      We agree with our sister court’s analysis in Saunders. Applying it to

the instant case, the trial court’s first articulated basis for departure—that

“Mr. Jones has been under supervision of the Court over the past year” is

not a valid basis for departure and is inconsistent with legislative sentencing

policy. 2 The second articulated basis for departure—“that the Covid virus is


2
  Following his arrest, defendant was released on pretrial house arrest while
awaiting his trial. Following his conviction, the trial court permitted him to
remain on house arrest pending his sentencing. It is this combined period of
pretrial and presentencing house arrest status the trial court referred to when
noting that “Mr. Jones has been under supervision of the Court over the past
year.” It appears undisputed that defendant did not violate his conditions of
house arrest. However, to permit a trial court to rely upon this as a basis for

                                      9
so rampant, and continues to be so rampant in the county jail and in the

prison” likewise cannot serve as a valid basis for departure, at least in the

absence of competent substantial evidence that this defendant has an

underlying medical or health condition which places him at increased risk of

contracting COVID-19 if incarcerated in a county jail or state prison. There

was no such showing in the instant case; indeed, the trial court rejected—as

insufficiently established—the one medical condition (high blood pressure)

offered by defendant as a basis for his ostensible increased risk or

vulnerability to COVID-19.

      CONCLUSION

      We hold that the trial court’s basis for a downward departure sentence

was inconsistent with legislative sentencing policy and was not supported by

competent substantial evidence related to the defendant’s individual health



a downward departure sentence would, in effect, serve as an end-run around
existing statutory law and case law holding that a defendant is not entitled to
receive credit, against his incarcerative sentence, for time spent on house
arrest. See § 921.161(1), Fla. Stat. (2020) (providing in relevant part: “A
sentence of imprisonment shall not begin to run before the date it is imposed,
but the court imposing a sentence shall allow a defendant credit for all of the
time she or he spent in the county jail before sentence.”); Fernandez v. State,
627 So. 2d 1 (Fla. 3d DCA 1993) (holding defendant was not entitled, under
section 921.161(1), to credit against the incarcerative portion of his sentence
for the time he served on house arrest). See also Licata v. State, 788 So.
2d 1063 (Fla. 4th DCA 2001) (same); Myers v. State, 761 So. 2d 485 (Fla.
5th DCA 2000) (same).

                                      10
or medical condition and any corresponding increased risk or vulnerability to

COVID-19. We therefore reverse the sentence and remand for a de novo

resentencing hearing.

     Reversed and remanded.




                                     11